Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 [British Columbia Government Logo] Mineral Titles Online Viewer Public Access Tenure Detail Tenure Number ID Tenure Type Tenure Sub Type Title Type Mining Division Good To Date Issue Date Termination Type Termination Comments Termination Date Tag Number Claim Name Old Tenure Code Area in Hectares 521315 View Tenure Mineral (M) Claim (C) Mineral Cell Title Submission (MCX) 2007/jan/18 2005/oct/18 JADE MINE Map Numbers: 092J Owners: 202% Tenure Effective Events: Submitter Event Date MADMAN CEXT Claim Registration (Acquisition) 2005/ 137885 MINING CO (4051814) OCT/18 LTD MADMAN 2006/ 137885 MINING CO CIL Payment Instead of Work (4084978) MAY/26 LTD MADMAN BSLI Transfer of Ownership (Bill of Sale 2006/ 137885 MINING CO Initiation) (4085618) MAY/30 LTD LLOYD BSLC Transfer of Ownership (Bill of Sale 2006 103216 CHRISTOPHER Completion) (4085620) MAY/30 BREWER
